DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/07/2022 to the Office Action mailed on 08/06/2021 is acknowledged.

Claim Status
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 are pending. 
Claims 8, 12 and 16 were previously cancelled and claims 2 and 6 are cancelled.
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 have been examined.
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 are rejected.
Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009) is moot since the claim is canceled.
	The rejection of claims 1, 7, 9-11, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009) is withdrawn in view of the amendments to the claims.


Withdrawn and Maintained  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 1 ,3-5, 7, 9-11, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009).
The claims are further directed to the suspension comprising memantine. The claims are further directed to the composition comprising a second active agent
Hirsh et al. teach a multiparticulate milnacipran composition for oral administration has been developed; The formulation is made by complexing milnacipran with an ion-exchange resin in the form of small particles, typically less than 150 microns (abstract). Extended release pharmaceutical compositions are obtained by complexing milnacipran with a pharmaceutically acceptable ion-exchange resin and coating such complexes with a substance that will act as a barrier to control the diffusion of the drug from its core complex into the gastrointestinal fluids (paragraph 0055). Resins suitable for use in the present invention include, but are not limited to Amberlite IRP-69 (Rohm and Haas) INDION 224, INDION 244, and INDION 254 (Ion Exchange (India) Ltd.); These resins are sulfonated polymers composed of polystyrene cross-linked with divinylbenzene (paragraph 0044). In a preferred embodiment a preparation comprising milnacipran loaded ion-exchange resins which resulted in a drug-resin complex (paragraphs 0102-0105). The preferred drug-resin complex is coated with a composition that comprises Eudragit RS 30 D, triethyl citrate, and talc (paragraphs 0116 and 0119). The drug is released over at least 16 hours (paragraph 0123). Methacrylic resins that are commercially available under the trade name Eudragit.RTM. (Rohm Pharma) (paragraph 0053). The water-permeable diffusion barrier may also consist of water insoluble synthetic polymers sold under the trade name Eudragit.RTM. (Rohm Pharma), such as Eudragit RS, Eudragit RL, Eudragit NE and mixtures thereof (paragraph 0057). What is needed is a multiparticulate formulation of milnacipran that can be formulated into any number of easy to administer and/or swallow final dosage forms including a liquid, liquid suspension, gel, capsule, soft gelatin capsule, tablet, chewable tablet, crushable tablet, rapidly dissolving tablet, or unit of use sachet or capsule for reconstitution in order to improve patient compliance and allow for convenient, flexible dose titration by the patient or the care giver (paragraph 0005). The milnacipran can be administered adjunctively with other active compounds (paragraph 0086). Specific examples of compounds that can be adjunctively administered with milnacipran include, but are not limited to memantine (paragraph 0087). By adjunctive administration is meant simultaneous administration of the compounds, in the same dosage form, simultaneous administration in separate dosage forms, and separate administration of the compounds (paragraph 0088). Milnacipran hydrochloride can be used to treat Alzheimer’s disease (paragraphs 0029 and 0030). Hirsh et al. lacks a teaching wherein the suspension comprises memantine. However, Hirsch et al. makes such a suspension obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add memantine to the preferred composition of Hirsh et al. and have a reasonable expectation of success. One would have been motivated to do so since Hirsh et al. teach that the composition can adjunctively be combined with memantine. Therefore, the instant claims are rendered obvious by the teachings of the prior art.




Response to Applicant’s Arguments
The rejection of claims 2 and 6 under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009) is moot since the claims are canceled.
With regard to the rejection of claims 1 ,3-5, 7, 9-11, 13-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009):
Applicant argues “The Office has not provided a proper reason to combine the cited art”. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has not cited Mansuy for the purpose of being combined with Hirsh et al. Mansuy et al. was cited only for the purpose of defining milnacipran as an anti-Alzheimer’s agent. The Examiner relies on Hirsh et al. for the teachings and suggestion of composition comprising memantine. 
Applicant further argues that there is no substituting memantine for milnacipran in the composition of Hirsh et al. would not necessarily achieve the same result disclosed in Hirsh et al. since the compounds of milnacipran and memantine have different chemical and physical properties. Applicant’s argument has been fully considered but found not to be persuasive. Hirsh et al. explicitly teaches that memantine is a compound that can be adjunctively administered with milnacipran and in the same dosage form. The Examiner does not suggest substituting milnacipran for memantine but suggests that Hirsh et al. teach one can add to the composition of Hirsh et al. memantine. 
	Applicant finally argues that one would not expect the memantine in the Hirsh et al. reference would have the instant release profile of the instant claims. Applicant’s argument has been fully considered but found not to be persuasive. The prior art suggests a composition comprising memantine and a cationic exchange resin. Previously cited prior art teach that the cation exchange resin taught in Hirsh et al. complexes with memantine. The release profile instantly claimed is a property of the complex. Therefore, the suggestion of Hirsh et al. would necessarily result in the instantly claimed release profile since the prior art composition is structurally indistinguishable from the instant claimed composition. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). The applicant has not shown that memantine complexed with a cation exchange resin and have the instantly claimed coating would not necessarily or inherently possess the instantly claimed release profile. 
	For the foregoing reasons the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617